Citation Nr: 1102148	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  09-00 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant is entitled to an extension of her 
delimiting date for Dependents Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

S. M. Kreitlow





INTRODUCTION

The Veteran had active military service from July 1970 to April 
1972.  The appellant is the Veteran's spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 decision by the Education Center at 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  In a November 6, 1998 rating decision, VA granted the Veteran 
a total disability rating due to his service-connected 
disabilities and basic eligibility for Chapter 35 DEA benefits 
was established effective July 1, 1997.  

2.  The Veteran was provided notice of the November 1998 rating 
decision by letter issued on November 23, 1998.

3. The appellant and the Veteran were married on January 25, 
2004.


CONCLUSION OF LAW

The criteria for revision of the appellant's delimiting date to 
January 25, 2014 (but no later) for receipt of DEA benefits, 
Chapter 35, Title 38, United States Code have been met.  38 
U.S.C.A. §§ 3501, 3512, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 21.3046 (2010); Cypert v. Peake, 22. Vet. App. 307 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants a revised delimiting date, 
which represents a complete grant of the benefit sought on 
appeal.  Thus, no discussion of VA's duty to notify and assist is 
necessary.

The appellant is seeking an extension of the delimiting date for 
Chapter 35 DEA benefits in order to finish her education.  She 
essentially argues that she did not marry the Veteran until 
January 2004 after he had been awarded permanent and total 
disability and eligibility for DEA benefits had been established, 
nor did she know of her entitlement to these benefits until her 
husband told her after they were married.  Consequently, she 
contends that the 10-year eligibility period should begin on the 
date that she married the Veteran, i.e., January 25, 2004.

Basic eligibility for Chapter 35 benefits is established in one 
of several ways, including being the spouse of a veteran who has 
a total disability permanent in nature resulting from a service- 
connected disability.  38 U.S.C.A. § 3501(a)(1)(D); 38 C.F.R. § 
21.3021(a)(3)(1).

Under the rule regarding the payment of educational assistance 
benefits under Chapter 35, Title 38, United States Code, for a 
veteran's spouse, the beginning date of eligibility for a spouse 
of a veteran with a permanent and total disability evaluation 
effective after November 30, 1968, is the effective date of the 
veteran's total and permanent rating or the date of notification, 
whichever is more advantageous to the spouse.  38 U.S.C.A. § 
3512(b)(1); 38 C.F.R. § 21.3046(a).

Educational assistance shall not exceed 10 years after one of the 
following last occurs: (A) The date on which the Secretary first 
finds the spouse from whom eligibility is derived has a service- 
connected total disability permanent in nature; (B) The date of 
death of the spouse from whom eligibility is derived who dies 
while a total disability evaluated as permanent in nature was in 
existence; (C) The date on which the Secretary determines that 
the spouse from whom eligibility is derived died of a service- 
connected disability.  38 U.S.C.A. § 3512(b)(1); 38 C.F.R. § 
21.3021(a).

The 10-year delimiting period may be extended if the eligible 
spouse or surviving spouse does the following: (1) applies for 
the extension within the appropriate time limit; (2) "was 
prevented from initiating or completing the chosen program of 
education within the otherwise applicable eligibility period 
because of a physical or mental disability that did not result 
from . . . willful misconduct;" (3) provides VA with any 
requested evidence tending to show that he/she was prevented from 
initiating or completing the program because of a physical or 
mental disability that did not result from the willful misconduct 
of the eligible spouse; and (4) is otherwise eligible for payment 
of educational assistance for the training pursuant to Chapter 
35.  38 U.S.C.A. § 3512(b)(2); 38 C.F.R. § 21.3047(a)(i-iv).  An 
eligible spouse's extended period of eligibility shall be for the 
length of time that the individual was prevented from initiating 
or completing her chosen program of education.  38 C.F.R. § 
21.3047(c).  Also, it must be clearly established by medical 
evidence that such program of education was medically infeasible.  
38 C.F.R. § 21.3047(a)(2)(i).

Here, in a November 1998 rating decision, the Veteran was awarded 
a permanent and total disability rating, and eligibility for DEA 
benefits, was established effective July 1, 1997.  He received 
notification of this decision on November 23, 1998.  At that 
time, he was unmarried.  Thereafter, on January 25, 2004, the 
Veteran and the appellant were lawfully married.

In February 2007, the appellant filed a claim for entitlement to 
DEA benefits for an approved program of secondary education, via 
her status as the dependent spouse of the Veteran.  These 
benefits were awarded.  The appellant selected as the beginning 
date of benefits November 23, 1998, the date of notification to 
the Veteran that he had been found to be permanently and totally 
disabled.  This in fact represented the latest available date of 
election of DEA benefits for the appellant, pursuant to 38 C.F.R. 
§ 21.3046(a).  Under further governing law, the appellant had 10 
years from the date of election in November 1998 to use her award 
of DEA benefits, i.e., until November 23, 2008.  38 C.F.R. § 
21.3021(a).

The appellant filed the instant claim in July 2008 for an 
extension of the delimiting date beyond the originally 
established date of November 23, 2008.  As the appellant's 
delimiting date neared, the RO extended the delimiting date, but 
only to December 18, 2008, in order for the appellant to finish 
her last approved semester of covered secondary education, as the 
applicable regulations permit VA to do in such cases.  38 C.F.R. 
§ 21.3046(d) (extension to ending date of a quarter or semester).  
After that time period, the appellant was denied additional DEA 
benefits on the basis that the 10-year eligibility period had 
expired.

In reviewing this case, the Board need not presently decide the 
matter in view of the applicable regulations, which would entail 
considering 38 C.F.R. § 21.3047(a) to determine whether the 
appellant was genuinely precluded from completing a program of 
education because of a qualifying physical or mental disability.  
Rather, there is recently applicable legal precedent issued by 
the Court of Appeals for Veterans Claims (Court) during the 
pendency of the appellant's appeal that provides a wholly 
different grounds upon which to consider, and duly grant, a later 
delimiting date for the award of DEA benefits.

In Cypert v. Peake, 22 Vet. App. 307 (2008), the Court considered 
the case of an appellant-spouse seeking DEA benefits, who had 
married the veteran more than 10 years after the date that the 
veteran was notified of his award of a permanent and total 
disability rating.  Under the applicable regulations, the 
appellant's application would have been untimely as the window 
within which a dependent spouse may elect use of DEA benefits is 
no more than 10 years from the date of notification to the 
veteran of his permanent and total disability rating.  See 
38 C.F.R. § 21.3046(a).   Although acknowledging that the 
Secretary has discretion to determine the beginning of the 10-
year delimiting period, the Court found that his discretion is 
not unfettered.  Rather, it found that, "by the plain language 
of 38 U.S.C.A. § 3501(a)(1)(D)(i), a person who is a spouse of a 
person who has a service-connected total and permanent disability 
is an eligible person, and by the plain language of 38 U.S.C.A. § 
3512(b)(1)(A) anyone made eligible by section 3501(a)(1)(D) may 
be afforded educational benefits 'during the 10-year period 
beginning on the date (as determined by the Secretary) the person 
becomes an eligible person within the meaning of section ... 
3501(a)(1)(D).'"  (Emphasis in original.)  Id. at 309.  
Interpreting these statutory provisions, the Court held that, 
pursuant to section 3512(b)(1)(A), the appellant-spouse became an 
"eligible person" when she married the veteran, thus triggering 
the 10-year eligibility period within which to be awarded DEA 
benefits.  Id. at 309-10.  As a result, the Court determined that 
the appellant's DEA application was not untimely and that she had 
a 10-year window from the date of the parties' marriage within 
which to utilize DEA benefits.

The holding in Cypert as applied to the instant case mandates the 
revision of the beginning date of the appellant's 10-year 
eligibility period and, consequently, a change in the delimiting 
date.  While the factual background of this case is not exactly 
identical to that in the Cypert case, inasmuch as here the 
appellant and the Veteran were actually married within the 10-
year delimiting period, the principles from this precedent case 
are still controlling.  Essentially, as a result of the Court's 
holding in Cypert, the beginning date of a dependent spouse's 
eligibility to DEA benefits is now determined under the statute 
to be the date of marriage to the Veteran, and not according to 
the provisions set forth by regulation, so long as the date of 
marriage is after the notification of VA finding the veteran to 
be permanently and totally disabled.  Accordingly, the beginning 
date of the appellant's eligibility for DEA benefits should be 
January 25, 2004, the date that she and the Veteran were married 
and she, therefore, became an eligible person under 38 U.S.C.A. 
§ 3512(b)(1)(A).  As a result of this change in the appellant's 
beginning date of eligibility, her 10-year eligibility period 
actually expires on January 25, 2014, rather than November 23, 
2008 as previously determined.  Consequently, the appellant is 
still within her eligibility period to receive DEA benefits.

In view of the above, the Board finds that the appellant is 
entitled to a revised delimiting date of January 25, 2014, within 
which to utilize her DEA benefits for an approved program of 
education.  


ORDER

A revised delimiting date of January 25, 2014, for the award of 
Dependents' Educational Assistance benefits under Title 38, 
Chapter 35, United States Code is granted.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


